Case 1:20-cv-22051-JEM Document 18-1 Entered on FLSD Docket 09/09/2020 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

SISVEL INTERNATIONAL 8.A., 3G
LICENSING S.A., and SISVEL S8.p.A.,

Plaintiffs

V. NO. 1:20-CV-22051-JEM

HMD AMERICA, INC., and HMD GLOBAL
OY,

602 tGN 0G0 COR YOR GOR 662 LOR SO to

Defendants.

CERTIFICATION OF WILLIAM J. MCCABE

William J. McCabe, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,
Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the
Local Rules of the United States District Court for the Southern District of Florida; (2) | am a
member in good standing of state bar of New York, U.S. District Courts for the Southern, Eastern,
and Western Districts of New York, U.S. District Court for the Eastern and Western Districts of
Michigan, U.S. District Court for the Eastern District of Texas, U.S. District Court for the Eastern
District of Wisconsin, and U.S. District Court for the District of Colorado; and (3) I have not filed

three or more motions for pro hac vice admission in this District within the last 365 days.

[bl {Me

~ William J. McCabe

 
